53 N.Y.2d 856 (1981)
Golbar Properties, Inc., et al., Plaintiffs, and Citibank, N. A., Respondent-Appellant,
v.
North American Mortgage Investors et al., Appellants-Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Argued April 2, 1981.
Decided May 5, 1981.
Charles C. Parlin, Jr., Kathleen M. Comfrey, Margaret W. Wiener and Robert S. Fischler for respondent-appellant.
Owen McGivern, Frank S. Ioppolo, Peter S. Dealey and Mitchell C. Tenzer for North American Mortgage Investors, appellant-respondent.
George Weisz, Louis B. Kimmelman, Joan M. Shaughnessy and Richard D. Mathewson for CMEI, Inc., appellant-respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*858MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
The conclusions of the courts below with respect to the liability of the permanent take-out lender defendants for breach of their take-out mortgage financing commitment rest in very great measure on factual determinations which, having been made by the trial court and affirmed at the Appellate Division, are now beyond the scope of our appellate review; the evidence was sufficient as a matter of law to sustain the determinations made. To the extent that rules of law are involved in those determinations we conclude that no erroneous rule or standard of law was applied.
With respect to the award of damages the same considerations call for an affirmance. As to two particular issues of law that defendants-appellants stress on this appeal: *859 there was no abuse of discretion as a matter of law when the trial court refused to accept testimony from Peter Pattison as an expert witness with respect to the value of the building at 1166 Avenue of the Americas, and there was sufficient evidence as a matter of law to support the trial court's finding that the leasehold interest had no value either on October 31, 1974 or March 31, 1976.
Order affirmed.